OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) filed 15 December 2020 and 19 February 2021, respectively, have been considered by the Examiner.

Response to Amendment
The Amendment filed 28 January 2021. Claims 3 and 11 have been canceled and new claims 14 and 15 have been added. As such, claims 1, 2, 4-10, and 12-15 are pending; claim 13 has been previously withdrawn; and claims 1, 2, 4-10, 12, 14, and 15 are under consideration and examined on the merits. 
Applicant’s amendments to the specification have overcome the objection to the specification previously set forth in the Non-Final Office Action filed 10 November 2020 (hereinafter “Non-Final Office Action”). As such, the objection to the specification has been withdrawn.
Applicant’s amendments to the claims, in combination with the Examiner’s Amendment to the Record set forth below, have overcome each and every objection and rejection previously set forth in the Non-Final Office Action. As such, the objections to claims 1 and 11; the rejections of claim 1 under 35 U.S.C. 112(a), respectively; the rejection of claim 2 under 35 U.S.C. 112(a); the rejection of claims 1-12 under 35 U.S.C. 
It is noted that an Examiner’s Amendment to the record and Reasons for Allowance are set forth below. 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Attorney of Record Thomas W. Cole on 25 February 2021.

Please cancel claims 9 and 13.
Please replace claims 1, 4, 5, 10, 14, and 15 with the corresponding claims set forth below. 

A cable, comprising:
a sheath; and
a coating film covering a circumference of the sheath, the coating film adhering to the sheath,

wherein the coating film comprises a resistance to being wiped off in such a manner that, when the coating film is subjected to a testing such that a long fiber non-woven fabric including cotton linters including an alcohol for disinfection with a length of 50 mm along a wiping direction is brought contiguous to the surface of the coating film at a shearing stress of 2 x 10-3 MPa to 4 x 10-3 MPa, followed by wiping off the surface of the coating film at a speed of 80 times/min to 120 times/min and 20,000 repetitions thereof for a wiping direction length of 150 mm, the absolute value of a difference between the static friction coefficients of the coating film before and after the testing is not greater than 0.1, and
wherein, in the surface of the coating film, the number of voids comprising a size of equal to or larger than 1 µm present per unit area is not more than 5 per 40 µm x 40 µm area.

The cable according to claim 1, wherein the fine particles include at least one of silicone resin fine particles, silicone rubber fine particles, and silica fine particles.

The cable according to claim 1, wherein the fine particles have a higher hardness than that of the addition reaction type silicone rubber.

The cable according to claim 1, wherein, when the number of the fine particles visible at a magnification level of 1000x in a 40 µm x 40 µm area is measured in four different areas of the surface of the coating film, a number distribution, which is calculated from a formula (Nmax - Nmin) / (Nmax + Nmin) x 100 where Nmax- is a maximum value of the number of the fine particles in the four 40 µm x 40 µm areas and Nmin is a minimum value of the number of the fine particles of the four 40 µm x 40 µm areas, is not more than 5%. 

The cable according to claim 1, wherein the absolute value of a difference between the static friction coefficients of the coating film before and after the testing is not greater than 0.05. 

A cable, comprising:
a sheath; and
a coating film covering a circumference of the sheath, the coating film adhering to the sheath,
wherein the coating film comprises a rubber composition including an addition reaction type silicone rubber and fine particles that form surface irregularities to reduce a static friction coefficient of the coating film, with a static friction coefficient on a surface of the coating film being between about 0.1 and 0.5 as measured when a normal force value of 2 N is applied,
wherein the coating film comprises a resistance to being wiped off in such a manner that, when the coating film is subjected to a testing such that a long fiber non--3 MPa to 4 x 10-3 MPa, followed by wiping off the surface of the coating film at a speed of 80 times/min to 120 times/min and 20,000 repetitions thereof for a wiping direction length of 150 mm, the absolute value of a difference between the static friction coefficients of the coating film before and after the testing is not greater than 0.1, and
wherein the surface of the coating film is substantially devoid of voids equal to or larger than 1 µm.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance. Claims 1, 2, 4-8, 10, 12, 14, and 15 are allowed over the prior art. 
The closest applied prior art of record is US 2018/0036509 to Kashimura et al. The closest applied prior art of record discloses a cable including: a core comprising an electric wire, a sheath formed from silicone rubber which surrounds the core, and a coating layer formed on the outer surface of the sheath, where said coating layer defines the outermost surface of the cable. The coating layer is formed from a silicone rubber and includes microparticles of silicone resin, silicone rubber, or silica dispersed therein, where the microparticles exhibit a size of 3 to 20 µm and are present in an amount of 10 to 50 mass %. The microparticles have a higher hardness than that of the silicone rubber which forms the coating layer, where the microparticles form irregularities (roughened surface) at the surface of the coating layer. The closest applied 
As such, the closest applied prior art of record does not teach or suggest, and further, teaches away from, the coating layer of the cable exhibiting not more than 5 voids having a size equal to or larger than 1 µm per 40 µm x 40 µm area; as well as teaches draw speeds which are far higher than those utilized by Applicant. Furthermore, Applicant’s specification and data presented therein indicate that both of the cable draw speed and type of silicone rubber are critical in achieving the aforesaid reduction or elimination of voids at the surface of the coating layer together with the less than 0.1 increase in the coefficient of static friction after testing, where draw speeds above 2 m/min, i.e., those disclosed by the closest applied prior art of record (120 m/min), result in an increase in the coefficient of static friction before and after (wipe-off) testing of greater than 0.1. Therefore, given that the closest prior art of record teaches the presence of voids, the use of high draw speeds, and a condensation reaction type silicone rubber which forms the coating layer, whereas the claimed and disclosed cable requires the reduction or substantial elimination of voids, low draw speeds, and an addition reaction type silicone rubber to achieve an increase in the coefficient of static not identical or substantially identical to the claimed and disclosed cable. Therefore, it cannot reasonably be established that the coating layer of the closest applied prior art of record would have inherently exhibited the reduction or elimination of voids and the increase in the coefficient of static friction before and after testing with a minimum of 20,000 repetitions of not more than 0.1 (see MPEP 2112(IV)). 
Additionally, an exhaustive search for the claimed subject matter in the prior art was performed, however, no references or combinations thereof were discovered that reasonably disclosed, taught, or suggested the claimed cable. 
For at least these reasons, the Examiner has determined that the invention as defined by claims 1, 2, 4-8, 10, 12, 14, and 15 is in proper condition for allowance. 
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782          

/LEE E SANDERSON/Primary Examiner, Art Unit 1782